 


109 HR 1338 IH: College Loan Assistance Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1338 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Ms. DeLauro (for herself, Mr. Crowley, Mr. Jefferson, Mr. Pallone, Mr. Bradley of New Hampshire, Mr. Larson of Connecticut, Ms. Lee, Ms. Slaughter, Mr. Conyers, Mr. Gene Green of Texas, Mr. Wexler, Mr. Michaud, Mr. Moran of Virginia, Mr. Israel, Mr. McDermott, Mr. Farr, Mr. Waxman, Mr. Strickland, Mrs. Jones of Ohio, Mr. Lantos, Mr. Jackson of Illinois, and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to permit refinancing of student consolidation loans, increase Pell Grant maximum awards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the College Loan Assistance Act of 2005.  
2.Removal of prohibition on refinancing consolidation loans 
(a)Removal of prohibitionSection 428C(a)(3) the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)) is amended— 
(1)by striking subparagraph (B); 
(2)in subparagraph (C), by striking subparagraphs (A) and (B) and inserting subparagraph (A); and 
(3)by redesignating subparagraph (C) as subparagraph (B). 
(b)Reduction of cap on interest rateSection 427A(l)(3) of such Act (20 U.S.C. 1077a(l)(3)) is amended by striking subparagraph (B) and inserting the following: 
 
(B)6.8 percent.. 
3.Extension and increase of Pell Grant maximum amountsSection 401(b)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)) is amended by striking shall be— and all that follows through less an amount and inserting shall be $7,000 for academic year 2006–2007 and each of the 4 succeeding academic years, less an amount.  
4.Elimination of loan fees to borrowers 
(a)Federal family education loan programSection 438(c) of the Higher Education Act of 1965 (20 U.S.C. 1087–1(c)) is amended by adding at the end the following new paragraph: 
 
(9)Origination fees terminatedNotwithstanding any other provision of this subsection, with respect to any loan made, insured, or guaranteed under this part on or after the first July 1 after the date of enactment of the College Loan Assistance Act of 2005— 
(A)no eligible lender may collect directly or indirectly from any borrower any origination fee with respect to such loan, or any other fee relating to the origination of a loan however described; and 
(B)the Secretary shall not collect any origination fee from the lender under this subsection.. 
(b)Federal direct loan programSection 455(c) of such Act (20 U.S.C. 1087e(c)) is amended to read as follows: 
 
(c)Loan fee 
(1)Temporary provisionSubject to paragraph (2), the Secretary shall charge the borrower of a loan made under this part an origination fee of 4.0 percent of the principal amount of loan. 
(2)Termination of origination feeWith respect to any loan made under this part on or after the first July 1 after the date of enactment of College Loan Assistance Act of 2005, the Secretary shall not collect directly or indirectly from any borrower any origination fee with respect to such loan, or any other fee relating to the origination of a loan however described.. 
 
